UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 1, 2011 NATIVE AMERICAN ENERGY GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 0-54088 65-0777304 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 108-18 Queens Blvd Suite 901 Forest HillsNY11375 (Address of principal executive offices, including zip code) (718) 408-2323 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Information to be included in the report ITEM8.01 OTHER EVENTS On March 1, 2011, Native American Energy Group, Inc. (the “Company”) received a letter from the Division of Enforcement of the Securities and Exchange Commission (the “SEC”) notifying the Company that it has completed its formal investigation in the matter of KSW Industries, Inc., HO-10425 whichlead tothe trading suspension of 26 companies on March 13, 2008. The letter states that they do not intend to recommend any enforcement action by the Commission. The information in the SEC’s letter was provided under the guidelines in the final paragraph of Securities Act Release No. 5310. A copy of the letter from the SEC, dated March 1, 2011 (including the attached copy of Securities Act Release No. 5310), is attached hereto as Exhibit 99.1. ITEM9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits: ExhibitNo. Description Letter, dated March 1, 2011, from Nina Finston, Assistant Director of the SEC to Robert G. Heim,Esq. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Native American Energy Group, Inc. Date: March 4, 2011 By: / S / Raj S. Nanvaan Raj S. Nanvaan Chief Financial Officer EXHIBIT INDEX ExhibitNo. Description Letter, dated March 1, 2011, from Nina Finston, Assistant Director of the SEC to Robert G. Heim,Esq.
